                    IN THE UNITED STATES DISTRICT COURT
                        NORTHERN DISTRICT OF TEXAS
                              DALLAS DIVISION

ROBERT WAYNE MITCHELL,                    §
                                          §
             Petitioner,                  §
                                          §
V.                                        §         No. 3:19-cv-1317-K
                                          §
LORIE DAVIS, Director                     §
Texas Department of Criminal Justice      §
Correctional Institutions Division,       §
                                          §
             Respondent.                  §

          ORDER ACCEPTING FINDINGS, CONCLUSIONS, AND
     RECOMMENDATION OF THE UNITED STATES MAGISTRATE JUDGE

       The United States Magistrate Judge made findings, conclusions, and a

recommendation in this case. An objection was filed by Petitioner. The District Court

reviewed de novo those portions of the proposed findings, conclusions, and

recommendation to which objection was made, and reviewed the remaining proposed

findings, conclusions, and recommendation for plain error. Finding no error, the Court

ACCEPTS the Findings, Conclusions, and Recommendation of the United States

Magistrate Judge.   Petitioner’s Objections are OVERRULED.

       SO ORDERED.

       Signed July 9th, 2019.

                                       ____________________________________
                                       ED KINKEADE
                                       UNITED STATES DISTRICT JUDGE

                                          1
